FILED

AUG 2 5 2311

UNITED STATES DISTRICT COURT mem U_S_ District & Bank,umcy

FOR THE DISTRICT OF COLUMBIA Courts for the District of columbia
Kevin M. Ballance, )
Plaintiff, §

v. § Civil Action No.  

Henry H. Kennedy, §
Defendant. §

MEMORANDUM OPH\IION

This matter is before the Court on review of plaintiff s pro se complaint and application
to proceed in forma pauperis. The application will be granted and the complaint will be
dismissed pursuant to 28 U.S.C. § l9l5A (requiring dismissal of a prisoner’s complaint upon a
determination that the complaint fails to state a claim upon which relief may be granted).

Plaintiff is a Virginia prisoner incarcerated in Burkeville, Virginia. He sues United States
District Judge Henry H. Kennedy, Jr., of this Court for dismissing his civil action. See Ballance
v. Peeples, Civ. Action No. lO-864 (D.D.C. Aug. 5, 2010) (Mem. Op. and Order). Plaintiff seeks
injunctive relief. Compl. at 4. Judges are absolutely immune from lawsuits predicated, as here.
on their official acts. Forrester v. Whl`te, 484 U.S. 219, 225 (1988); Stump v. Sparkman, 435
U.S. 349, 355-57 (1978); Sindram v. Suda, 986 F.Zd 1459, 1460 (D.C. Cir. 1993). Hence, this

case will be dismissed. A separate Order accompanies this Memorandum Opinion.

/Q%~\

United States\§i'stfict Judge

Date: August f é, 2011